           Case 5:20-cv-00077-TES Document 31 Filed 06/05/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                  MACON DIVISION


RHONDA REID,

         Plaintiff,
                                                                CIVIL ACTION NO.
v.
                                                                 5:20-cv-00077-TES
CANDACE LAWSON, et al.,

         Defendants.


                                                 ORDER



         Plaintiff Rhonda Reid filed suit against Defendants on February 26, 2020. [Doc.

 1]. Rule 4 of the Federal Rules of Civil Procedure requires a plaintiff to serve each

 defendant with a copy of both the summons and the complaint unless a defendant

 waives service. See Fed. R. Civ. P. 4(c)(1), (d). Federal Rule of Civil Procedure 4(m)

 requires a plaintiff to serve those copies upon a defendant within 90 days after the filing

 of the complaint. Thus, Plaintiff’s deadline for serving Defendants with a copy of the

 summons and complaint passed on May 26, 2020. To date, there is no indication that

 service has been perfected on seven defendants—Gary Usry, Judge James P. Smith,

 Kilcrease, Richard Gearhart, Christopher Carr, Rene Mathew, and Stephen Bradley. 1




 1There are 12 named Defendants in this case. Defendants Donnie Harrison, Candace Lawson, Bill
 Massee, Laverne Ogletree, and Camille Hope have waived service. [Doc. 5]; [Doc. 6]; [Doc. 7]; [Doc. 8];
 [Doc. 9].
            Case 5:20-cv-00077-TES Document 31 Filed 06/05/20 Page 2 of 2



       On May 29, 2020, the Court ordered Plaintiff to show cause within 14 days why

the unserved defendants should not be dismissed pursuant to Federal Rule of Civil

Procedure 4(m). [Doc. 25]. The Court warned Plaintiff that her failure to fully comply

with the Court’s Order would result in the dismissal of Plaintiff's action against those

defendants. [Id., p. 2]. On June 3, 2020, Plaintiff filed her response but failed to provide

either proof of service or adequate good cause. [Doc. 27]. Instead, Plaintiff merely

reiterated her arguments for suing those defendants. See generally [Id.].

       Accordingly, because Plaintiff has failed to provide good cause, the Court

DISMISSES without prejudice the unserved defendants, Gary Usry, Judge James P.

Smith, Kilcrease, Richard Gearhart, Christopher Carr, Rene Mathew, and Stephen

Bradley. See Fed. R. Civ. P. 41(b); Brown v. Tallahassee Police Dep’t, 205 F. App’x 802, 802

(11th Cir. 2006) (per curiam) (first citing Fed. R. Civ. P. 41(b) and then citing Lopez v.

Aransas Cty. Indep. Sch. Dist., 570 F.2d 541, 544 (5th Cir. 1978)) (“The court may dismiss

an action sua sponte under Rule 41(b) for failure to prosecute or failure to obey a court

order.”).

       SO ORDERED, this 4th day of June, 2020.

                                           S/ Tilman E. Self, III
                                           TILMAN E. SELF, III, JUDGE
                                           UNITED STATES DISTRICT COURT




                                              2
